DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Claim Objections
Claims 1 – 4, 7, and 11 are objected to because of the following informalities:  Claim 1 recites the limitation “… a bolt hole having a first end, a second end distal to the first end, a constant diameter; and …” in the first paragraph after the preamble. Examiner believes this to be a grammatical error and will interpret as “… a bolt hole having a first end, a second end distal to the first end, and a constant diameter; and …”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second of the sleeve” in the last paragraph. There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the second end of the sleeve.”
Claim 7 recites the limitation “wherein the sleeve protrudes from the bolt hole at least at one end …” It is unclear as to whether Applicant intends “one end” to refer to one or more of the ‘first end of the sleeve,’ ‘second end of the sleeve,’ ‘first end of the bolt hole,’ and the ‘second end of the bolt hole,’ or whether Applicant intends “one end” to refer to another ‘end,’ separate and independent from the ‘ends’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the sleeve protrudes from the bolt hole at one of the first and second ends of the sleeve …”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamata (U.S. Patent Application Publication Number 2010/0193123).
As to claim 1, Kawamata teaches a method, comprising: inserting a sleeve having a first end and a second end distal to the first end, made of a corrosion resistant metallic material, into a bolt hole having a first end, a second end distal to the first end, 
As to claim 2, the discussion of claim 1 is incorporated herein.
As to claim 4, Kawamata teaches the expander tool being a tube expander (figures 5 and 6, element 30 being the ‘tube expander’; pages 5 and 6, paragraphs 119 – 122 and 138 – 141).
As to claim 7, Kawamata teaches that the sleeve protrudes from the bolt hole at each of the first and second ends of the sleeve to form a holding rim when the sleeve is expanded (figure 6, left and right sides of element 40 being the ‘holding rim’; page 4, paragraphs 108 – 109).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata as applied to claim 1 above.
As to claim 3, Kawamata teaches the sleeve having a thickness of 0.5 to 5mm (figures 4 and 5, element 41; page 4, paragraph 105), which makes obvious a thickness of at least 1.2 mm.
As to claim 11, Kawamata teaches that the expanding tool is a roller machine (figure 3, element 30 being the ‘roller machine’). Examiner notes that this can be found because the ‘connecting device’ of Kawamata (element 30) may reasonably be considered a ‘roller.’ However, Kawamata further teaches the roller machine being powered a hydraulic cylinder (figures 5 and 6, element 25; page 5, paragraph 118), rather than a pneumatically cylinder. Examiner takes official notice that it is known in the art to employ both hydraulic and pneumatic means to power or ‘push’ a cylinder. Therefore, it would have been obvious to one skilled in the art to substitute a pneumatic cylinder for the hydraulic cylinder of Kawamata, because one skilled in the art would have appreciated that either a pneumatic or hydraulic cylinder would provide sufficient force to ‘push’ expanding tool of Kawamata.
Examiner notes that Applicant has not argued or otherwise traversed the Examiner’s finding of Official Notice. Therefore, Applicant has admitted that the Examiner’s finding of Official Notice is common knowledge or well known in the art. MPEP 2144.03.
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 6 – 7, that Kawamata does not teach ‘at least partly expanding the sleeve between the first and second ends of the sleeve … such that the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mead (U.S. Patent Number 9,061,379)

Sung-Sik (International Publication Number WO 2017/135621 A2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726